PRESS RELEASE deltathree Appoints Chief Financial Officer and Senior Vice President of Sales and Marketing Richard B. Grant Promoted to Role of Chief Financial Officer Dan Antebi Appointed as Senior Vice President of Sales and Marketing New York, NY – May 22, 2008 – deltathree, Inc. (OTCBB: DDDC.OB), a leading provider of Voice over Internet Protocol (VoIP) hosted communications solutions for service providers, resellers and end-users worldwide, today announced that Mr. Richard B. Grant has been promoted to the role of Chief Financial Officer and Treasurer, after having served as deltathree’s Senior Vice President of Finance and Treasurer since January 2006, and Mr. Dan Antebi has joined deltathree as Senior Vice President of Sales and Marketing. Mr. Dror Gonen, Chief Executive Officer and President of deltathree, stated, “Today's announcement reflects another important step in strengthening the senior leadership team of deltathree. Having recently assumed the roles of CEO and President, it gives me great pleasure to congratulate Rich and Dan on their appointments as we aggressively move the company forward from a restructuring phase to a rebuilding phase of business stabilization and development. With our recently expanded management team in place, I believe we are well positioned to better leverage our innovative communications solutions across our globally focused network, infrastructure and customer base.” Prior to his tenure at deltathree, Mr. Grant was a co-founder and Chief Financial Officer of Tel2Net, Inc., a technology infrastructure service company. From 2001 through 2003, Mr. Grant served as a Senior Manager for Marotta, Gund, Budd and Dzera LLP, a business restructuring consulting company where he served in various roles as temporary CFO and CRO of companies that he helped restructure. Prior to Marotta, Gund, Mr. Grant was a Senior Manager at KPMG LLP in the Audit Advisory Services Group, and a Senior Manager at Arthur Andersen LLP in the Transaction Advisory Services Group. Mr. Grant earned a B.A. in Business Administration-Accounting at AdelphiUniversity. Mr.
